Exhibit 13 Selected Financial Data Table One Five-Year Financial Summary (in thousands, except per share data) Summary of Operations Total interest income $ Total interest expense Net interest income Provision for loan losses Total other income Total other expenses Income before income taxes Income tax expense Net income available to common shareholders Per Share Data Net income basic $ Net income diluted Cash dividends declared Book value per share Selected Average Balances Total loans $ Securities Interest-earning assets Deposits Long-term debt Shareholders’ equity Total assets Selected Year-End Balances Net loans $ Securities Interest-earning assets Deposits Long-term debt Shareholders’ equity Total assets Performance Ratios Return on average assets % Return on average equity Return on average tangible equity Net interest margin Efficiency ratio Dividend payout ratio Asset Quality Net charge-offs to average loans % Provision for loan losses to average loans Allowance for loan losses to nonperforming loans Allowance for loan losses to total loans Consolidated Capital Ratios Total % Tier I Risk-based Tier I Leverage Average equity to average assets Average tangible equity to average tangible assets Full-time equivalent employees 1 Two-Year Summary of Common Stock Prices and Dividends Cash Dividends Market Value Per Share* Low High Fourth Quarter $ $ $ Third Quarter Second Quarter First Quarter Fourth Quarter $ $ $ Third Quarter Second Quarter First Quarter *As more fully discussed under the caption Liquidity in Management’s Discussion and Analysis and in Note Eighteen of Notes to Consolidated Financial Statements, the Company’s ability to pay dividends to its shareholders is dependent upon the ability of City National to pay dividends to City Holding (“Parent Company”). The Company’s common stock trades on the NASDAQ stock market under the symbol CHCO. This table sets forth the cash dividends paid per share and information regarding the market prices per share of the Company’s common stock for the periods indicated. The price ranges are based on transactions as reported on the NASDAQ stock market. At December 31, 2010, there were 2,869 shareholders of record. Management’s Discussion and Analysis of Financial Condition and Results of Operations City Holding Company City Holding Company (the “Company”), a West Virginia corporation headquartered in Charleston, West Virginia, is a financial holding company and a bank holding company that provides diversified financial products and services to consumers and local businesses. Through its network of 68 banking offices in West Virginia (57), Kentucky (8), and Ohio (3), the Company provides credit, deposit, trust and investment management, and insurance products and services to its customers. In addition to its branch network, the Company’s delivery channels include ATMs, check cards, interactive voice response systems, and internet technology.The Company’s business activities are currently limited to one reportable business segment, which is community banking.The Company has approximately 7% of the deposit market in West Virginia and is the third largest bank headquartered in West Virginia based on deposit share. In the Company’s key markets, the Company’s primary subsidiary, City National Bank of West Virginia (“City National”), generally ranks in the top three relative to deposit market share and the top two relative to branch share. Critical Accounting Policies The accounting policies of the Company conform to U.S. generally accepted accounting principles and require management to make estimates and develop assumptions that affect the amounts reported in the financial statements and related footnotes. These estimates and assumptions are based on information available to management as of the date of the financial statements. Actual results could differ significantly from management’s estimates. As this information changes, management’s estimates and assumptions used to prepare the Company’s financial statements and related disclosures may also change. The most significant accounting policies followed by the Company are presented in Note One of Notes to Consolidated Financial Statements included herein. Based on the valuation techniques used and the sensitivity of financial statement amounts to the methods, assumptions, and estimates underlying those amounts, management has identified the determination of the allowance for loan losses, income taxes, and other-than-temporary impairment on investment securities to be the accounting areas that require the most subjective or complex judgments and, as such, could be most subject to revision as new information becomes available.The Company’s business activities are currently limited to one reportable business segment, which is community banking. Pages 14-17 of this Annual Report to Shareholders provide management’s analysis of the Company’s allowance for loan losses and related provision. The allowance for loan losses is maintained at a level that represents management’s best estimate of probable losses in the loan portfolio. Management’s determination of the adequacy of the allowance for loan losses is based upon an evaluation of individual credits in the loan portfolio, historical loan loss experience, current economic conditions, and other relevant factors. This determination is inherently subjective, as it requires material estimates including the amounts and timing of future cash flows expected to be received on impaired loans that may be susceptible to significant change. The allowance for loan losses related to loans considered to be impaired is generally evaluated based on the discounted cash flows using the impaired loan’s initial effective interest rate or the fair value of the collateral for certain collateral dependent loans. 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) Page 9 of this Annual Report to Shareholders provides management’s analysis of the Company’s income taxes.The Company is subject to federal and state income taxes in the jurisdictions in which it conducts business.In computing the provision for income taxes, management must make judgments regarding interpretation of laws in those jurisdictions.Because the application of tax laws and regulations for many types of transactions is susceptible to varying interpretations, amounts reported in the financial statements could be changed at a later date upon final determinations by taxing authorities.On a quarterly basis, the Company estimates its annual effective tax rate for the year and uses that rate to provide for income taxes on a year-to-date basis.The amount of unrecognized tax benefits could change over the next twelve months as a result of various factors.However, management cannot currently estimate the range of possible change. The Company is currently open to audit under the statute of limitations by the Internal Revenue Service for the years ended December31, 2008 through 2010. The Company and its subsidiary’s state income tax returns are open to audit under the statute of limitations for the years ended December31, 2007 through 2010.A tax examination by the State of West Virginia for the years 2004 through 2006 was completed during the third quarter of 2008.The final results of this examination decreased income tax expense by $1.1 million for the year ending December 31, 2008. On a quarterly basis, the Company performs a review of investment securities to determine if any unrealized losses are other-than-temporarily impaired.Management considers the following, amongst other things, in its determination of the nature of the unrealized losses, (i)the length of time and the extent to which the fair value has been less than cost; (ii)the financial condition, capital strength, and near–term (12 months) prospects of the issuer, including any specific events which may influence the operations of the issuer such as changes in technology that may impair the earnings potential of the investment or the discontinuance of a segment of the business that may affect the future earnings potential; (iii) the historical volatility in the market value of the investment and/or the liquidity or illiquidity of the investment; (iv) adverse conditions specifically related to the security, an industry, or a geographic area; or (v)the intent and ability of the Company to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value.The Company continues to actively monitor the fair values of these investments along with the financial strength of the issuers behind these securities, as well as its entire investment portfolio.Based on the market information available, the Company believes that the recent declines in fair value are temporary and that the Company does not have the intent to sell any of the securities classified as available for sale and believes it is more likely than not that the Company will not have to sell any such securities before a recovery of cost.The Company cannot guarantee that such securities will recover and if additional information becomes available in the future to suggest that the losses are other-than-temporary, the Company may need to record additional impairment charges in future periods. As a result of this review, the Company recognized $6.1 million of credit-related net investment impairment charges during 2010.The charges deemed other than temporary were related to pooled bank trust preferreds with a remaining book value of $7.8 million, single issuer bank trust preferreds with a remaining book value of $1.2 million and community bank and bank holding company equity positions with remaining book value of $3.6 million at December 31, 2010. Fair Value Measurements The Company determines the fair value of its financial instruments based on the fair value hierarchy established in FASB ASC Topic 820, whereby the fair value of certain assets and liabilities is an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. ASC Topic 820 establishes a three-level hierarchy for disclosure of assets and liabilities recorded at fair value. The hierarchy classification is based on whether the inputs in the methodology for determining fair value are observable or unobservable. Observable inputs reflect market-based information obtained from independent sources (Level 1 or Level 2), while unobservable inputs reflect management’s estimate of market data (Level 3). Assets and liabilities that are actively traded and have quoted prices or observable market data require a minimal amount of subjectivity concerning fair value. Management’s judgment is necessary to estimate fair value when quoted prices or observable market data are not available. At December 31, 2010, approximately 15.9% of total assets, or $419.3 million, consisted of financial instruments recorded at fair value. Of this total, approximately 99.4% or $416.8 million of these financial instruments used valuation methodologies involving observable market data, collectively Level 1 and Level 2 measurements, to determine fair value. Approximately 0.6% or $2.5 million of these financial instruments were valued using unobservable market information or Level 3 measurements. The financial instruments valued using unobservable market information were pooled trust preferred investment securities classified as available-for-sale. At December 31, 2010, less than $0.1 thousand of total liabilities were recorded at fair value using methodologies involving observable market data. The Company does not believe that any changes in the unobservable inputs used to value the financial instruments mentioned above would have a material impact on the Company’s results of operations, liquidity, or capital resources. See Note 19 for additional information regarding ASC Topic 820 and its impact on the Company’s financial statements. 3 Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) Financial Summary The Company’s financial performance over the previous three years is summarized in the following table: Net income (in thousands) $ $ $ Earnings per share, basic $ $ $ Earnings per share, diluted $ $ $ ROA* % % % ROE* % % % ROTE* % % % *ROA (Return on Average Assets) is a measure of the effectiveness of asset utilization. ROE (Return on Average Equity) is a measure of the return on shareholders’ investment.ROTE (Return on Average Tangible Equity) is a measure of the return on shareholders’ equity less intangible assets. The Company’s net income decreased $3.7 million from 2009 primarily as a result of a decline of $5.0 million in revenues from service charges.This decrease is primarily attributable to the Company’s compliance with new federal rules under the Electronic Funds Transfer Act, also known as Regulation E.Noninterest expenses increased $1.5 million from 2009 due to higher insurance and regulatory expenses.These fluctuations were partially offset by lower net investment security losses of $1.5 million compared to 2009 (see Noninterest Income and Expense for more analysis of these fluctuations). The Company’s tax equivalent net interest income decreased $1.0 million, or 1.1%, from $96.3 million in 2009 to $95.3 million in 2010.This decline is due to a decrease of $5.2 million in interest income associated with the gain from the sale of interest rate floors in 2008 that is being recognized over the remaining lives of the various hedged loans.This decline was partially offset by the decrease in interest expense exceeding the decrease in interest income from 2009 and additional interest income of $1.1 million from previously securitized loans recognized during 2010.The Company’s reported net interest margin declined from 4.18% for the year ended December 31, 2009 to 4.06% for the year ended December 31, 2010 (see Net Interest Income).The Company’s provision for loan losses decreased $0.1 million from $7.1 million in 2009 to $7.0 million in 2010 (see Allowance and Provision for Loan Losses). Balance Sheet Analysis Total loans increased $72.6 million, or 4.1%, from December 31, 2009, due to increases in commercial loans of $44.3 million (5.9%), home equity loans of $17.4 million (4.4%), and residential real estate loans of $14.7 million (2.5%). Total investment securities decreased $60.3 million, or 11.7%, from $513.9 million at December 31, 2009, to $453.6 million at December 31, 2010.The decrease in the securities portfolio in 2010 was related primarily to funding loan growth during 2010. Total deposits increased $7.7 million, or 0.4%, from $2.16 billion at December 31, 2009 to $2.17 billion at December 31, 2010.This growth was due to increases in interest bearing demand deposits of $29.4 million, savings deposits of $17.1 million, and noninterest bearing demand deposits of $9.5 million that were partially offset by a decrease in time deposits of $48.4 million. Short-term debt balances decreased $5.6 million, or 4.7%, from December 31, 2009 to December 31, 2010.This decrease was primarily attributable to a decrease in federal funds purchased and security repurchase agreements.The Company is not dependent on security repurchase agreements which are subject to significant fluctuations for funding or liquidity. Long-term debt balances remained flat with 2009’s balance. Other liabilities increased $7.1 million, or 48.6%, from 2009 to 2010.This increase was due to an increase in income taxes payable (see Income Taxes). 4 Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) Table Two Average Balance Sheets and Net Interest Income (in thousands) Average Yield/ Average Yield/ Average Yield/ Balance Interest Rate Balance Interest Rate Balance Interest Rate ASSETS Loan portfolio (1): Residential real estate $ $ % $ $ % $ $ % Home equity (2) Commercial, financial, and agriculture (3) Loans to depository institutions - 35 Installment loans to individuals Previously securitized loans Total loans Securities: Taxable Tax-exempt (4) Total securities Deposits in depository institutions - - 11 Federal funds sold 29 - Total interest-earning assets Cash and due from banks Premises and equipment Other assets Less: Allowance for loan losses ) ) ) Total assets $ $ $ LIABILITIES Interest-bearing demand deposits $ $ % $ $ % $ $ % Savings deposits Time deposits Short-term borrowings Long-term debt Total interest-bearing liabilities Noninterest-bearing demand deposits Other liabilities Shareholders’ equity Total liabilities and shareholders’equity $ $ $ Net interest income $ $ $ Net yield on earning assets % % % For purposes of this table, loans on nonaccrual status have been included in average balances and loans fees, which are immaterial, have been included in interest income. Interest income includes $2,494, $4,889 and $4,221 from interest rate floors for the years ended December 31, 2010, 2009, and 2008, respectively. Interest income includes $1,999, $4,811 and $4,549 from interest rate floors for the years ended December 31, 2010, 2009 and 2008 respectively. Computed on a fully federal tax-equivalent basis assuming a tax rate of approximately 35%. 5 Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) Net Interest Income 2010 vs. 2009 The Company’s tax equivalent net interest income decreased $1.0 million, or 1.1%, from $96.3 million in 2009 to $95.3 million in 2010.This decline is due to a decrease in interest income associated with the gain from the sale of interest rate floors. During the third and fourth quarters of 2008, the Company sold $450 million of interest rate floors.The gain from sales of these interest rate floors of $16.7 million is being recognized over the remaining lives of the various hedged loans – primarily prime-based commercial and home equity loans.During the year ended December 31, 2010, the Company recognized $4.5 million of interest income compared to $9.7 million of interest income recognized during the year ended December 31, 2009 from the interest rate floors. This decline was partially offset by the decrease in interest expense exceeding the decline in interest income from 2009 resulting in an increase in tax equivalent net income of approximately $3.1 million. In addition, the Company recognized $1.1 million of additional interest income related to three of the six pools of previously securitized loans that had a negative carrying value due to actual recoveries that exceeded estimates and discount accretion previously recognized.As a result, the carrying value for these three pools is $0 and future cash receipts related to these three pools will be recognized as interest income as received. The Company’s reported net interest margin decreased to 4.06% for the year ended December 31, 2010 as compared to 4.18% for the year ended December 31, 2009. Average earning assets increased $44.2 million from 2009 to 2010 as increases attributable to federal funds sold, home equity loans, commercial loans, and investments.Average federal funds sold increased $14.4 million, home equity loans increased $13.5 million, commercial loans increased $8.9 million, and investments increased $6.4 million.Average liabilities increased $24.3 million from 2009 as increases in interest-bearing demand deposits ($34.3 million), non-interest bearing demand deposits ($26.0 million), and savings deposits ($15.9 million) were partially offset by decreases in time deposits ($22.8 million) and short-term borrowings ($21.4 million). 2009 vs. 2008 The Company’s tax equivalent net interest income decreased $6.3 million, or 6.1%, from $102.6 million in 2008 to $96.3 million in 2009, as interest income from loans and investments decreased more quickly than interest expense on deposits and other interest bearing liabilities. The Company’s reported net interest margin decreased to 4.18% for the year ended December 31, 2009 as compared to 4.64% for the year ended December 31, 2008. During the third and fourth quarters of 2008, the Company sold $450 million of interest rate floors.The gain from sales of these interest rate floors of $16.7 million is being recognized over the remaining lives of the various hedged loans – primarily prime-based commercial and home equity loans.During the year ended December 31, 2009, the Company recognized $9.7 million of interest income compared to $8.8 million of interest income recognized during the year ended December 31, 2008 from the interest rate floors. Average earning assets increased $93.8 million from 2008 to 2009 as increases attributable to investments, commercial loans and home equity loans were partially offset by decreases in residential real estate loans.Average investments increased $43.0 million, commercial loans increased $43.0 million, and home equity loans increased $27.8 million while residential real estate loans decreased $12.3 million.Average liabilities increased $114.9 million from 2008 as increases in time deposits ($84.2 million), interest-bearing demand deposits ($18.5 million), savings deposits ($13.7 million), and non-interest bearing demand deposits ($5.4 million) were partially offset by decreases in long term debt ($3.2 million) and short-term borrowings ($2.9 million). 6 Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) Table Three Rate/Volume Analysis of Changes in Interest Income and Expense (in thousands) 2010 vs. 2009 2009 vs. 2008 Increase (Decrease) Increase (Decrease) Due to Change In: Due to Change In: Volume Rate Net Volume Rate Net Interest-Earning Assets Loan portfolio: Residential real estate $ $ ) $ ) $ ) $ ) $ ) Home equity ) Commercial, financial, and agriculture ) Loans to depository institutions - - - ) - ) Installment loans to individuals (1 ) Previously securitized loans ) ) ) Total loans ) Securities: Taxable ) Tax-exempt (1) ) ) Total securities ) Deposits in depository institutions - ) Federal funds sold - 29 29 - - - Total interest-earning assets $ ) $ ) $ ) $ $ ) $ ) Interest-Bearing Liabilities Interest-bearing demand deposits $ $ ) $ ) $ $ ) $ ) Savings deposits 74 ) Time deposits ) Short-term borrowings ) Long-term debt ) Total interest-bearing liabilities $ ) $ ) $ ) $ $ ) $ ) Net interest income $ $ ) $ ) $ $ ) $ ) Fully federal taxable equivalent using a tax rate of approximately 35%. 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) Noninterest Income and Expense 2010 vs. 2009 During 2010, the Company recorded $6.1 million of credit-related net investment impairment losses.The charges deemed to be other-than-temporary were related to pooled bank trust preferreds ($1.8 million credit-related net impairment losses) with remaining book value of $7.8 million at December 31, 2010; single issuer bank trust preferreds ($0.7 million credit-related impairment losses) with a remaining book value of $1.2 million at December 31, 2010; and community bank and bank holding company equity positions ($3.6 million credit-related net impairment losses) with remaining book value of $3.6 million at December 31, 2010.The credit-related net impairment charges related to the pooled bank trust preferred securities and single issuer bank trust preferred securities (Cascade Capital Trust I issued by Cascade Financial of Everett, Washington) were based on the Company’s quarterly reviews of its investment securities for indications of losses considered to be other-than-temporary.Based on management’s assessment of the securities the Company owns, the seniority position of the securities within the pools, the level of defaults and deferred payments within the pools, and a review of the financial strength of the banks within the respective pools, management concluded that credit-related impairment charges of $1.8 million and $0.7 million on the pooled bank trust preferred securities and single issuer bank trust preferred securities, respectively, were appropriate for the year ended December 31, 2010.During the year ended December 31, 2010, the Company recognized $3.6 million of credit-related impairment charges on the Company’s equity positions due to trends of poor financial performance over the last several quarters and the length of time and the extent to which the market values of these securities have been below the Company’s cost basis in these positions.As a result of these factors, the Company does not expect the market value of these securities to recover in the near future.These losses were partially offset by the realized investment gains of $1.4 million as the Company sold certain single issuer trust preferred securities with a remaining book value of $75.3 million during the year ended December 31, 2010 Exclusive of net other-than-temporary investment impairment losses and realized investment gains/(losses), non-interest income decreased $4.5 million to $53.6 million for the year ended December 31, 2010 as compared to $58.1 million for the year ended December 31, 2009.Service charges from depository accounts decreased $5.0 million, or 11.1% to $40.0 million for the year ended December 31, 2010.This decline is primarily attributable to the Company’s compliance with new federal rules under the Electronic Funds Transfer Act, also known as Regulation E.The changes to this regulation affect how banks can provide certain overdraft services, and were effective July 1, 2010 for new customers and August 15, 2010 for existing accounts.This decrease was partially offset by an increase of $0.4 million, or 18.1%, in trust and investment management fee income from $2.4 million for the year ended December 31, 2009 compared to $2.8 million for the year ended December 31, 2010. Non-interest expense increased $1.5 million from $77.2 million for the year ended December 31, 2009 to $78.7 million for the year ended December 31, 2010.Insurance and regulatory expense increased $1.5 million, or 44.1%, from the year ended December 31, 2009 primarily as a result of the Company fully utilizing the balance of its FDIC credits during 2009 and increases in the general assessment rates during 2010, which increased the Company’s FDIC insurance expense from $2.2 million for the year ended December 31, 2009 to $3.7 million for the year ended December 31, 2010.In addition, repossessed asset losses increased $0.8 million and salaries and employee benefits increased $0.7 million, or 1.9%, from the year ended December 31, 2009. The repossessed asset losses were primarily due to the write down of a foreclosed property located in the eastern panhandle of West Virginia reflecting continued weakness in property values in this market.As a result of this write down, this foreclosed property is now valued at approximately one-half of its original cost.Partially offsetting these increases were decreases in other expenses of $0.7 million or 7.9%, and bankcard expense of $0.6 million or 24.9%.Other expenses decreased primarily due to a decrease of $0.6 million of amortization expenses associated with low income housing tax credits. 2009 vs. 2008 During 2009, the Company recorded $5.3 million of net other-than-temporary impairment losses.The charges deemed to be other-than-temporary were related to pooled bank trust preferreds ($3.8 million impairment) with remaining book value of $9.6 million at December 31, 2009 and community bank and bank holding company equity positions ($1.5 million impairment) with remaining book value of $5.1 million at December 31, 2009.The impairment charges related to the pooled bank trust preferred securities were based on the Company’s quarterly reviews of its investment securities for indications of losses considered to be other-than-temporary.Based on management’s assessment of the securities the Company owns, the seniority position of the securities within the pools, the level of defaults and deferred payments within the pools, and a review of the financial strength of the banks within the respective pools, management concluded that credit related impairment charges of $3.8 million on the pooled bank trust preferred securities were appropriate for the year ended December 31, 2009.The impairment charges of $1.5 million related to community bank and bank holding company equity positions were due to poor financial performance of the community banks and bank holding companies and the length of time and extent to which the market values have been below the Company’s cost basis in these positions. 8 Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) Exclusive of net other-than-temporary investment impairment losses, realized investment losses, and the gain from the Visa initial public offering in 2008, total non-interest income would have increased $1.2 million to $58.1 million for the year ended December 31, 2009 as compared to $56.9 million for the year ended December 31, 2008.Insurance commission revenues increased $1.4 million, or 32.4%, from $4.2 million during the year ended December 31, 2008 to $5.6 million during the year ended December 31, 2009 due to contingency payments and new business.In addition, other income increased $0.4 million and bank owned life insurance revenues increased $0.3 million as the result of proceeds from a death benefit.Partially offsetting these increases was a decrease of $1.0 million, or 2.1% in service charges from depository accounts.This decrease is attributable to a general nationwide decline in consumer spending. Excluding the loss on the early redemption of the trust preferred securities in 2008, total non-interest expense would have increased $2.7 million from $74.5 million for the year ended December 31, 2008 to $77.2 million for the year ended December 31, 2009.Insurance and regulatory expense increased $2.0 million, or 143.4%, from the year ended December 31, 2008 primarily due to a special assessment levied by the Federal Deposit Insurance Corporation (“FDIC”) to rebuild the Deposit Insurance Fund and to help maintain public confidence in the banking system.The special assessment of $1.2 million was principally based on the asset size of the company’s federally insured depository institution.Additionally, as a result of the Company fully utilizing its FDIC credits and increases in the assessment rates during 2009, FDIC related insurance expense increased $0.8 million from the year ended December 31, 2008.Occupancy and equipment expense increased $0.8 million, or 11.9%, from the year ended December 31, 2008 due to an upgrade of the Company’s core processing system and increased occupancy expenses.In addition, advertising expenses rose $0.6 million from the year ended December 31, 2008.Partially offsetting these increases was a decline in other expenses of $1.0 million.The decrease in other expenses was predominately attributable to a decrease of $1.1 million of amortization expense associated with interest rate floors that were sold in the third and fourth quarters of 2008. Income Taxes The Company recorded income tax expense of $18.5 million, $20.5 million, and $9.5 million in 2010, 2009, and 2008, respectively. The Company’s effective tax rates for 2010, 2009, and 2008 were 32.1%, 32.5%, and 25.2%, respectively. A reconciliation of the effective tax rate to the statutory rate is included in Note Thirteen of Notes to Consolidated Financial Statements. Deferred income taxes reflect the net tax effects of temporary differences between the carrying amount of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes. The Company’s net deferred tax assets decreased modestly from $29.5 million at December 31, 2009 to $29.2 million at December 31, 2010. The components of the Company’s net deferred tax assets are disclosed in Note Thirteen of Notes to Consolidated Financial Statements. Realization of the most significant net deferred tax assets is primarily dependent on future events taking place that will reverse the current deferred tax assets. For example, realization of the deferred tax asset attributable to other-than-temporary impairment losses on securities, which have already been recognized in the Company’s financial statements, would be realized if the impaired securities were deemed to be “worthless” by the Internal Revenue Service or if the securities were sold and recognized for tax purposes.The deferred tax asset/(liability) associated with unrealized securities losses is the tax impact of the unrealized gains/(losses) on the Company’s available for sale security portfolio.At December 31, 2010, the Company had a deferred tax liability of $0.6 million associated with unrealized securities gains as compared to a deferred tax asset of $0.8 million at December 31, 2009.The impact of the Company’s unrealized gains/(losses) is noted in the Company’s Consolidated Statements of Changes in Shareholders’ Equity as an adjustment to Accumulated Other Comprehensive Income (Loss). The deferred tax liability at December 31, 2010, would be realized if the unrealized gains on the Company’s securities were realized from sales or maturities of the related securities.The deferred tax asset associated with the allowance for loan losses decreased from $7.0 million at December 31, 2009 to $6.8 million at December 31, 2010. The deferred tax asset associated with the allowance for loan losses is expected to be realized as additional loan charge-offs, which have already been provided for within the Company’s financial statements, are recognized for tax purposes.The deferred tax asset associated with the Company’s previously securitized loans is expected to be realized as the Company recognizes income for financial statement purposes from these loans in future periods. The deferred tax asset associated with these loans declined from $8.1 million at December 31, 2009 to $6.5 million at December 31, 2010.As discussed in Note Six of Notes to Consolidated Financial Statements, the Company had net recoveries on previously securitized loans of $0.2 million during 2010 that were taxable for income tax purposes, but will be recognized in future periods for financial reporting purposes.The Company believes that it is more likely than not that each of the net deferred tax assets will be realized and that no valuation allowance is necessary as of December 31, 2010 or 2009. 9 Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) Risk Management Market risk is the risk of loss due to adverse changes in current and future cash flows, fair values, earnings, or capital due to adverse movements in interest rates and other factors, including foreign exchange rates and commodity prices. Because the Company has no significant foreign exchange activities and holds no commodities, interest rate risk represents the primary risk factor affecting the Company’s balance sheet and net interest margin. Significant changes in interest rates by the Federal Reserve could, in turn, result in similar changes in LIBOR interest rates, prime rates, and other benchmark interest rates that could affect the estimated fair value of the Company’s investment securities portfolio, interest paid on the Company’s short-term and long-term borrowings, interest earned on the Company’s loan portfolio, and interest paid on its deposit accounts. The Company’s Asset and Liability Committee (“ALCO”) has been delegated the responsibility of managing the Company’s interest-sensitive balance sheet accounts to maximize earnings while managing interest rate risk. ALCO, comprised of various members of executive and senior management, is also responsible for establishing policies to monitor and limit the Company’s exposure to interest rate risk and to manage the Company’s liquidity position. ALCO satisfies its responsibilities through monthly meetings during which product pricing issues, liquidity measures, and interest sensitivity positions are monitored. In order to measure and manage its interest rate risk, the Company uses an asset/liability management and simulation software model to periodically update the interest sensitivity position of the Company’s balance sheet. The model is also used to perform analyses that measure the impact on net interest income and capital as a result of various changes in the interest rate environment. Such analyses quantify the effects of various interest rate scenarios on projected net interest income. The Company’s policy objective is to avoid negative fluctuations in net income or the economic value of equity of more than 15% within a 12-month period, assuming an immediate parallel increase or decrease of 400 basis points. The Company measures the long-term risk associated with sustained increases and decreases in rates through analysis of the impact to changes in rates on the economic value of equity.Due to the current Federal Funds target rate of 25 basis points, the Company has chosen not to reflect a decrease of 25 basis points from current rates in its analysis. During 2005 and 2006, the Company entered into interest rate floors with a total notional value of $600 million, with maturities between May 2008 and June 2011.These derivative instruments provided the Company protection against the impact of declining interest rates on future income streams from certain variable rate loans.During 2008, interest rate floors with a total notional value of $150 million matured.The remaining interest rate floors with a total notional value of $450 million were sold during 2008.The gains from the sales of these interest rate floors are being recognized over the remaining lives of the various hedged loans.At December 31, 2010, the unrecognized gain was approximately $1.1 million.Please refer to Notes One and Twelve of Notes to Consolidated Financial Statements for further discussion of the use and accounting for such derivative instruments. The following table summarizes the sensitivity of the Company’s net income to various interest rate scenarios. The estimates of the sensitivity analyses presented below differ from the results used internally by ALCO in that, in the analyses below, interest rates are assumed to have an immediate and sustained parallel shock. The Company recognizes that rates are volatile, but rarely move with immediate and parallel effects. Internally, the Company considers a variety of interest rate scenarios that are deemed to be possible while considering the level of risk it is willing to assume in “worst-case” scenarios such as shown by the following: Immediate Basis Point Change in Interest Rates Implied Federal Funds Rate Associated with Change in Interest Rates Estimated Increase in Net Income Over 12 Months Estimated Increase in Economic Value of Equity 2010: +400 % +16.0 +15.7 +300 +10.9
